DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan, US Pat. No. 7,300,724 B2.
Re claim 1, Yan discloses an optical element comprising: a first layer 204 disposed on a substrate 202/204 (i.e., fig. 2 or 4), wherein the first layer comprises silicon (fig. 2 or 4, i.e., col. comprises silicon 306 (fig. 4 col. 3, line 40); and a cap layer 402/308 (fig. 4) comprising boron, boron nitride, or boron carbide (col. 3, lines 35-40), wherein the cap layer 402 is disposed on a side of the terminal layer 306 opposite of the second layer 202, and wherein the boron, the boron nitride, or the boron carbide of the cap layer 402 is disposed directly on the silicon of the terminal layer 306 (fig. 4), see figs. 1-7 and cols. 1-6 for more details.  
Re claim 2. The optical element of claim 1, further comprising an extreme ultraviolet lithosystem including the optical element or an inspection system including the optical element (i.e., see abstract etc.).  
Re claim 3. The optical element of claim 1, wherein the cap layer comprises boron and has a thickness from 5 nm to 30 nm inclusive (i.e., 6nm, Table 1 and col. 4, line 26-28).
Re claim 21, The optical element of claim 1, wherein an outer surface of the cap layer 402/308 opposite the terminal layer 306 (fig. 4) is a farthest point of the optical element from the substrate (fig. 4).

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive for reasons herein above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK S CHEN/Primary Examiner, Art Unit 2893